DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 09/07/2021.
	Claims 2-3 have been cancelled. 
	Claims 1, 13 and 19 have been amended. 
	Claims 1 and 4-20 are allowed.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.


Response to Arguments
	Applicant’s arguments, see Remarks, filed 08/09/2021, with respect to Claim Rejection 35 U. S. C. § 103 have been fully considered and are persuasive. The Claim Rejection 35 U. S. C. § 103 has been withdrawn. 


Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
The closest prior art cited, in the examiner rejection issued on 06/09/2021, Rajamannar, (US 2016/0275472 A1), teaches a wearable point-of-sale (POS) device has a case having a width, a length and a thickness, the case providing a front face, a display enabling display of graphics and alphanumeric characters, input mechanisms enabling at least control and alphanumeric input, a processor, a first data repository coupled to the processor, and circuitry within the case supporting the display, the input mechanisms, coded instructions executable by the processor from a non-transitory medium, and a support interface connected to the case, enabling the POS device to be worn by a service person with the front face presented away from the service person toward a patron, or if not worn, to be positioned with the front face presented away from the service person toward a patron, and an interface enabled to accept data input for payment. Rajamannar further teaches the coded instructions present an invitation on the display to the patron to enter a payment.

	Hicks et al. (US 2014/0249944 A1) teaches a wearable mobile scanner system processes a retail store purchase in a convenient, time efficient and reliable manner, wherein The wearable mobile scanner system includes a forearm portion and a hand portion. The forearm portion comprises a main body member and at least one strap member and is adapted to secure the forearm portion upon a user's forearm. The hand portion comprises a central forehand member, a palm member, and a forefinger aperture, wherein the hand portion is aligned with the forearm portion and wherein the hand portion is adapted to receive a hand of the user. A trigger member is located on the forefinger aperture in communication with a USB scanner input device mounted on the central forehand member of the hand portion. Hicks further teaches a system integrated therein enables store level real-time inventory management and a fully functioning mobile POS for selling merchandise throughout the store and beyond its walls.

	Signarsson (US 2015/0294293 A1) teaches a POS device utilizing a magnetic strip and chip card reader.
	However, the combination of Rajamannar in view of Offenberg further in view of Hicks in view of Babu in view of Signarsson is silent as to explicitly disclosing “at least one touchscreen interface comprising a first circular region and a second circular region, wherein the second circular region is situated along a touchscreen outer perimeter of the at least one touchscreen interface and surrounding an outer perimeter of the first circular region, wherein the first circular region configured to provide a first touch interface associated with processing POS transactions on the POS device, wherein the second circular region configured to provide a second touch interface associated with activating administrative functions of the POS device, wherein the first circular region comprises a diameter of approximately 2.5 inches with the second circular region located between the outer perimeter of the first circular region and the touchscreen outer perimeter, wherein POS touch options of the first touch interface are accessed within the diameter of the first circular region and administrative options associated with the administrative functions of the second touch interface are accessed between the outer perimeter of the first touch interface and the touchscreen outer perimeter”. Therefore, the examiner is allowing independent claims 1, 13 and 19 as they are rendered novel, nonobvious. Depending claims 4-12, 14-18 and 20, respectively, and thus are also allowable for depending on allowable subject matter.
. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        


/PETER LUDWIG/Primary Examiner, Art Unit 3687